Per Curiam.
The original entries were certainly competent evidence of sale and delivery, and what more did they purport to prove? barely that the materials .were furnished on the credit of a particular house. But in Hills v. Elliott, (16 Serg. & Rawle, 56,) it was ruled that unless credit be given to the building, there can be no lien on it, though the materials be used in the construction of it. What better evidence can there be of the subject of the credit, than the subject to which it is charged ? It is impossible to imagine an objection to the evidence.
Judgment affirmed.